         Case 2:19-cv-03224-WB Document 4 Filed 08/05/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW R. PERRONG,                                     CIVIL ACTION
              Plaintiff,

              v.

OX CAR CARE, INC., MIKE                                NO. 19-3224
MARDARESCO, GIAVONNA HUNT
AND DOES 1 THROUGH 100,,
                Defendants.

                                       ORDER

      AND NOW, this 2nd day of August, 2019, upon consideration of Pro Se Plaintiff’s

Motion for Permission to Use ECF/E-Filing (ECF #3) IT IS HEREBY ORDERED that said

Motion is GRANTED.

                                                BY THE COURT:


                                                /s/Wendy Beetlestone, J.

                                                _______________________________
                                                WENDY BEETLESTONE, J.
